Name: 2001/99/EC: Commission Decision of 18 January 2001 authorising Member States temporarily to provide for derogations of Council Directive 2000/29/EC in respect of potatoes, other than potatoes intended for planting, originating in Cuba (notified under document number C(2001) 121)
 Type: Decision_ENTSCHEID
 Subject Matter: European Union law;  environmental policy;  America;  plant product;  international trade;  agricultural activity
 Date Published: 2001-02-07

 Avis juridique important|32001D00992001/99/EC: Commission Decision of 18 January 2001 authorising Member States temporarily to provide for derogations of Council Directive 2000/29/EC in respect of potatoes, other than potatoes intended for planting, originating in Cuba (notified under document number C(2001) 121) Official Journal L 036 , 07/02/2001 P. 0005 - 0008Commission Decisionof 18 January 2001authorising Member States temporarily to provide for derogations of Council Directive 2000/29/EC in respect of potatoes, other than potatoes intended for planting, originating in Cuba(notified under document number C(2001) 121)(2001/99/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community(1), and in particular Article 15(1) thereof,Having regard to the request made by the Netherlands,Whereas:(1) Under the provisions of Directive 2000/29/EC, potato tubers other than those officially certified as seed potatoes pursuant to other Community provisions, originating in Cuba may in principle not be introduced into the Community because of the risk of introducing exotic potato harmful organisms which would present a plant health risk to the Community.(2) The early growing in Cuba of potatoes, other than potatoes intended for planting, from seed potatoes supplied by Member States has become an established practice. Part of the early supply of potatoes in the Community has been ensured by imports of such material from Cuba.(3) By Decisions 87/306/EEC(2), 88/223/EEC(3), 89/152/EEC(4), 91/593/EEC(5), 93/36/EEC(6), 95/96/EC(7) and 96/157/EC(8), the Commission authorised derogations under special technical conditions in respect of potatoes for human consumption originating in the province of Pinar del Rio in Cuba, in the 1987 to 1996 seasons, and by Decisions 97/186/EC(9), 1999/222/EC(10) and 2000/246/EC(11) in respect of potatoes, other than potatoes intended for planting originating in the province of Pinar del RÃ ­o in Cuba in the 1997 to 2000 seasons.(4) There have never been confirmed findings of harmful organisms on samples drawn from imports pursuant to the said Decisions.(5) Information supplied by Cuba and collected in the country during a mission carried out in July 1999 by the Food and Veterinary Office, has shown that the potatoes, other than potatoes intended for planting, in the provinces of Ciego de Avila, La Habana and Matanzas can also be grown under adequate health conditions.(6) In the light of this information, there appears to be no risk of spreading harmful organisms affecting potatoes, other than those intended for planting, imported from the provinces of Ciego de Avila, La Habana, Matanzas or Pinar del RÃ ­o, provided that certain special technical conditions are satisfied.(7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DECISION:Article 11. By derogation from Article 4(1) of Directive 2000/29/EC with regard to the prohibitions referred to in Part A(12) of Annex III, Member States may permit the introduction into their territory of potatoes, other than potatoes intended for planting, originating in Cuba, under the conditions laid down in paragraphs 2 and 3.2. Potatoes, other than potatoes intended for planting, introduced pursuant to paragraph 1, shall satisfy the following conditions, in addition to the requirements laid down in Annexes I, II and IV to Directive 2000/29/EC:(a) either be immature, i.e. "unsuberised" potatoes with loose skin, or have been treated for the suppression of their faculty of germination;(b) have been grown in the provinces of Ciego de Avila, La Habana, Matanzas or Pinar del RÃ ­o in areas where Ralstonia solanacearum (Smith) Yabuuchi et al. is known not to occur;(c) belong to varieties the seed potatoes of which were imported into Cuba only from Member States or from any other country for which the entry into the Community of potatoes intended for planting is not prohibited pursuant to Annex III to Directive 2000/29/EC;(d) have been grown in the provinces referred to in (b) directly from seed potatoes certified in one of the Member States or, from seed potatoes certified in any other country for which the entry into the Community of potatoes intended for planting is not prohibited pursuant to Annex III to Directive 2000/29/EC; or from the first direct progeny of such seed potatoes, which have been grown in the provinces referred to in (b), officially certified and qualified as seed potatoes in accordance with the current rules applicable in Cuba;(e) have been grown either on farms which have not grown potatoes of varieties other than those specified in (c) over the previous five years, or, in the case of State farms, on parcels of land which are kept separate fom other land where potatoes of varieties other than those specified in (c) have been grown over the last five years;(f) have been handled by machinery which is reserved for them or which has been disinfected in an appropriate manner after each use for other purposes;(g) not have been in storehouses where potatoes of varieties other than those specified in (c) have been stored;(h) be packed either in new bags or in containers which have been disinfected in an appropriate manner; and an official label shall be applied to each bag or container, bearing the information specified in the Annex;(i) prior to export, have been cleaned free from soil, leaves and other plant debris;(j) be accompanied by a phytosanitary certificate issued in Cuba in accordance with Articles 7 and 13 of Directive 2000/29/EC, on the basis of the examination laid down therein, in particular certifying freedom from the harmful organism mentioned in (b).The certificate shall state:- under "Additional declaration":- the indication "This consignment meets the conditions laid down in Decision 2001/99/EC",- name of variety,- identification number or name of the farm where the potatoes have been grown and its location,- reference allowing the identification of seed lot used in accordance with (d),- under "Disinfestation and/or disinfection treatment", all information related to the possible treatments referred to in (a) second option and/or (h).3. (a) The potatoes shall be introduced through points of entry designated for the purpose of this derogation by the Member State in which they are situated; these points of entry and the name and address of the responsible official body referred to in Directive 2000/29/EC in charge of each point shall be notified sufficiently in advance by the Member State to the Commission and shall be made available on request to other Member States. In those cases where the introduction into the Community takes place in a Member State other than the Member State making use of this derogation, the responsible official bodies of the Member State of introduction shall inform and cooperate with the responsible official bodies of the Member States making use of this derogation to ensure that the provisions of this Decision are complied with.(b) Prior to introduction into the Community, the importer shall be officially informed of the conditions laid down in paragraphs 2(a), 2(b), 2(c), 2(d), 2(e), 2(f), 2(g), 2(h), 2(i), 2(j), 3(a), 3(b), 3(c), 3(d) and 3(e); the said importer shall notify details of each introduction sufficiently in advance to the responsible official bodies in the Member State of introduction indicating:- the type of material,- the quantity,- the declared date of introduction and point of entry into the Community,- the premises referred to in (d).The importer shall inform the official bodies concerned of any changes to the above advance notification as soon as they are known and in any case prior to the time of import.The Member State concerned shall inform the Commission of the above details, and details of any changes to them without delay.(c) The inspections including testing, as appropriate, required pursuant to Article 13 of Directive 2000/29/EC and in accordance with provisions laid down in the present Decision shall be made by the responsible official bodies, referred to in the said Directive; of these inspections, the plant health checks shall be carried out by the Member State making use of this derogation.Furthermore during the abovementioned plant health check Member State(s) shall also inspect and where appropriate test for all other harmful organisms. Without prejudice to the monitoring referred to in Article 21(3), second indent, first possibility, of the said Directive, the Commission shall determine to which extent the inspections referred to in Article 21(3), second indent, second possibility, of the said Directive shall be integrated into the inspection programme in accordance with Article 21(5), third subparagraph, of that Directive.(d) The potatoes shall be packed and repacked only at premises which have been authorised and registered by the said responsible official bodies.(e) The potatoes shall be packed or repacked in closed packages that are ready for direct delivery to retailers or to final consumers, and that do not exceed a weight common in the Member State of introduction for that purpose, up to a maximum of 25 kilograms; the packaging shall bear the number of the registered premises referred to in (d), as well as the Cuban origin.(f) Member States making use of this derogation shall, where appropriate, in cooperation with the Member State of introduction ensure that at least two samples of 200 tubers shall be drawn from each consignment of 50 tonnes or part thereof, of imported potatoes pursuant to this Decision, for official examination in respect of Ralstonia solanacearum and Clavibacter michiganensis ssp. sepedonicus, in accordance with the Community established methods for the detection and diagnosis of Ralstonia solanacearum and Clavibacter michiganensis ssp. sepedonicus, and in the case of potato spindle tuber viroid: the return-PAGE method, or c-DNA hybridisation procedure; in the case of suspicion, the lots shall remain separate under official control and may not be marketed or used until it has been established that the presence of Clavibacter michiganensis ssp. sepedonicus, Ralstonia solanacearum or potato spindle tuber viroid was not detected in those examinations.Moreover, the tubers shall be officially examined for the presence of Meloidogyne chitwoodi Golden et al. (all populations) or Meloidogyne fallax Karssen.Article 2Member States shall inform the other Member States and the Commission by means of the notification referred to in Article 1(3)(b) of any use made of the authorisation. They shall provide the Commission and the other Member States, before 1 September 2001 and before 1 September 2002 respectively, with the information on amounts imported pursuant to this Decision and with a detailed technical report of the official examination referred to in Article 1(3)(f); copies of each phytosanitary certificate shall be transmitted to the Commission.Article 31. Article 1 shall apply to potatoes, other than potatoes intended for planting, introduced into the Community, in the periods between 1 March 2001 and 30 April 2001 and between 1 March 2002 and 30 April 2002.2. The present Decision shall be revoked if it is established that the conditions laid down in Article 1(2) and 1(3) are not sufficient to prevent the introduction of harmful organisms or have not been complied with.Article 4This Decision is addressed to the Member States.Done at Brussels, 18 January 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 169, 10.7.2000, p. 1.(2) OJ L 153, 13.6.1987, p. 41.(3) OJ L 100, 19.4.1988, p. 44.(4) OJ L 59, 2.3.1989, p. 29.(5) OJ L 316, 16.11.1991, p. 47.(6) OJ L 16, 25.1.1993, p. 40.(7) OJ L 75, 4.4.1995, p. 22.(8) OJ L 36, 14.2.1996, p. 38.(9) OJ L 77, 19.3.1997, p. 32.(10) OJ L 82, 26.3.1999, p. 47.(11) OJ L 77, 28.3.2000, p. 20.ANNEXInformation required on the label(referred to in Article 1(2)(h))1. Name of the authority issuing the label2. Name of the exporters' organisation, if available3. Indication "potatoes other than potatoes intended for planting of Cuban origin"4. Variety5. Province of production6. Size7. Declared net weight8. Indication "In accordance with EC requirements laid down in Decision 2001/99/EC"9. A mark printed or stamped on behalf of the Cuban plant protection administration